COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-261-CV
 
 
CLIFTON CHOYCE                                                               APPELLANT
 
                                                   V.
 
ALICE MARIE CUELLAR                                                           APPELLEE
 
                                               ----------
 
            FROM
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                              ------------
 
On
August 24, 2009 and August 31, 2009, we notified appellant, in accordance with
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless
the $175 filing fee was paid.  See
Tex. R. App. P. 42.3(c).  Appellant has
not paid the $175 filing fee, and he has not responded to these letters.  See Tex. R. App. P. 5, 12.1(b).




Because
appellant has failed to comply with a requirement of the rules of appellate
procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
 
 
DELIVERED:  November 5, 2009




[1]See Tex. R. App. P. 47.4.


See Supreme Court of Tex., Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No.
07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).